Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 5/9/22 is acknowledged.  The traversal is on the ground(s) that the claims of Group I and II do not satisfy the requirement that the claim scope of the restricted groups are mutually exclusive. Applicants’ arguments are found to be persuasive and therefore the Restriction requirement among Groups I-III has been withdrawn. All of the pending claims have been examined.

Claim status
Claims 1, 6-8, 12, 16-18, 21, 22, 27, 28, 31, 32, 37, 41, 45, 46, 48, 55, 57, 58, 59, 60, 61, 63, 65, 68, 72, 73, 74, 75, 76, 87 and 88 are pending.

Claims 2-5, 9-11, 13-15, 19, 20, 23-26, 29-30, 33-36, 38-40, 42-44, 47, 49-54, 56, 62, 64, 66, 67, 69-71 and 77-86 are canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-8, 12, 17, 21-22, 27-28, 55, 72-75, 87 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Meyyanathan et al (Drug Delivery, 15:429-435, 2008) in view of Reynolds et al (Drug development and Industrial Pharmacy, 28(4), 457-466 (2002).
Meyyanathan teaches dextromethorphan (DR) sustained release (SR) matrix tablets comprising hydroxypropyl methylcellulose (HPMC) (HPMC-K-100 CR) as the hydrophilic rate controlling polymer (abstract). Meyyanathan studied the effect of the concentration of the polymer and different fillers on the in vitro drug release rate (abstract and p 429, col. 2). The DM tablets include the instant claimed HPMC (instant controlled release agent (lines bridging p 429-430), magnesium stearate (lubricant, claim 27), aerosol (fumed silica-glidant, claim 21), polyvinylpyrrolidone (PVP-K-30) and lactose (instant diluent) (p 430, col. 1). Meyyanathan also teaches dextromethorphan HBr as an anti-tussive for treating cough (Introduction, p 429) (claim 88). Instant claim 57 recites sodium lauryl sulfate, PEG 400 or PEG 8000 and film coating as optional and hence not required. 
For the instant claimed amount of DM (claim 55) and HBr salt of DM (claim 32), Meyyanathan teaches 60 mg DM HBr tablets (table 1 on p 430).
Table 1 teaches HPC in amounts ranging from 7.5 to 117 mg in a total 200 mg DM HBr tablet, which includes the percentage ranges of claims 1, 6, 8, 12 and 87. Instant claim 1 does not require any diluent because the claimed range includes 0% to about 80% by weight of the composition.     
For the claimed tablet volume, surface area and a surface to volume ratio, not described by Meyyanathan.
Reynolds studied the effect of tablet surface area/volume on drug release from HPMC-controlled release matrix tablets. Col. 1, p 458 of Reynolds teaches that the 
hydrophilic polymers, such as hydroxypropylmethylcellulose (HPMC), are commonly used as rate-controlling polymers for controlled drug release from matrix-type dosage forms. Controlled drug release from HPMC matrix tablets may be affected by several formulation variables, such as polymer level and molecular weight, drug level and solubility, type of excipient, and tablet shape and size. Reynolds teaches that Upon exposure to aqueous media, the hydrophilic matrix swells as water diffuses into the tablet. Individual HPMC polymer particles begin to hydrate, swell, coalesce, and form a viscous phase around the exterior of the tablet. This viscous layer acts as a barrier to both the influx of water and the efflux of drug. At the HPMC matrix surface, polymer chains disentangle and further dilution of the polymer concentration in the hydrated matrix occurs. 
	Equation 1 of Reynolds shows the relation among amount of drug released from the dosage form, surface area and matrix volume (p 458, col.1). Reynolds states that it is important to change the dose, size and shape of an existing product while maintaining the same release profile (col. 2, p 458). On p459, Materials section include HPMC (Methocel K4M, CR, having a methoxy content of 19-24%, hydroxypropyl content of 7-12%) with a viscosity of 4000 mPa sec for a 2% aqueous solution. It is noted that instant specification also recites the same HPMC polymer (see Methocel K4M CR (table 1a -core) on page 38, para [000179]). The tablet composition of Reynolds also includes lactose monohydrate and magnesium stearate of instant claims. Reynolds tested controlled release formulations of propanolol, promethazine, and diphenhydramine from HPMC matrix formulations (p 460, col. 1), wherein the surface and volume are measured by equations 2 and 3 (p 459). Table 1 of Reynolds describes tablet weight, thickness, surface area (SA), SA/vol ratio and tablet hardness, wherein the SA is given in square millimeters, as opposed to cubic inches of instant claims.  Reynolds teaches that the drug release increased with increasing SA/Vol (fig.1 and col. 2, p 460). Reynolds employs the same HPMC controlled release matrix that is also described in the instant invention, and falls within the properties of HPMC within the claim 7. Even though Reynolds does not teach the claimed tablet mass (claims 72-75), Meyyanathan teaches 200 mg tablets which is within the about 120-240 mg tablet mass of claims 75.
	Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose an appropriate surface area and volume of the tablet composition of Meyyanathan comprising HPMC controlled release matrix because Reynolds constitutes analogous teachings and further Reynolds teaches that the surface area to volume ratio has a greater impact on release from hydrophilic matrices and the ratio is a critical variable. While Reynolds does not teach the exact tablet volume, surface area and surface area/volume (claims 72-75), one of an ordinary skill in the art would have been motivated to choose the appropriate surface area and volume, as well as their ratio based on the desired diffusion and release rate of the drug from the HPMC containing matrix, because Reynolds teaches that surface area and volume and their ratio is critical for the drug release rate and that the diffusional release rates were relatively constant for the different groups of tablets with the same SA/Vol and as a result of maintaining SA/Vol for the tablets relatively constant, the release profiles for the various tablets were very similar even though the tablets have different diameters (table 3, fig. 4 & table 4) and different shapes (table 5, fig 5 and table 6). Reynolds also suggests that that a small SA/Vol provides a slow release (p 464, col.2). Accordingly, one of an ordinary skill in the art would have been motivated to modify the teachings of Meyyanathan (modified by Reynolds) so as to provide the dissolution of dextromethorphan of instant claim 87. 
	
2.	Claim(s) 16-8, 31, 32, 37, 41, 45-46, 48, 57-61, 63, 65, 68 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Meyyanathan et al (Drug Delivery, 15:429-435, 2008) in view of Reynolds et al (Drug development and Industrial Pharmacy, 28(4), 457-466 (2002). as applied to claims 1, 6-8, 12, 17, 21-22, 27-28, 55, 72-75, 87 and 88 above, and further in view of US 9872836 to Wright, US 2013/0022646 to Rudnic et al., and US 20050276852 to Davis.  
	The teachings of Meyyanathan and Reynolds discussed above have been incorporated herewith.
	Meyyanathan fails to teach microcrystalline cellulose and its amounts, the amounts of lactose, of claims 16-18 and 58-59.  
Meyyanathan fails to teach a film coating of claims 31, 32, 37, 41, 57 and 60-61, which can be construed as an immediate release coating because of the presence of dextromethorphan in the coating of claims 31, 32, 57-61 and 63.
Meyyanathan further fails to teach the film coating of claim 48 and 65 (reads on Opadry film as described by Table 1a of [000179] and [00045]).
Wright teaches controlled release oral dosage form that provides a therapeutic effect for at least 12 hours (abstract; col. 5, l 5-13), in the form of tablets (col. 3, l 55-61).	Wright teaches gelling agents for providing controlled release that includes HPMC, polyethylene glycol, polyvinylpyrrolidone (lines bridging col.6-7) and the gelling agent has a viscosity of at least about 10cP (col. 7, l 49-56). For the active agents, Wright teaches opioid analgesics (col. 8, l 20-43) as well as NSAIDs including the instant claimed dextromethorphan (col. 29, l 10-28 and lines 49-53). Wright teaches that the composition can be in the form of beads (col. 13-14) and can be coated with one or more hydrophobic materials to prevent the release of the active agent, and that the coating includes a coating that comprises HPMC (such as Opadry®) or an aqueous dispersion of a hydrophobic polymer, plasticizer (Surelease or Aquacoat) (col. 14). Wright teaches that the release modifying agents used for controlling the drug release include HPMC, lactose, metal stearates (col. 15, l 1-19). Wright also teaches the composition in the form of matrix including HPMC as a release material (col. 15, l 30+), polyalkylene glycol (col. 16, l 63-67), wherein the PEG has a molecular weight of 1000 to 12000. Wright further teaches that the sustained release core matrix can be coated with another release coating, depending on the desired release rate (col. 19, l 10-40). Wright teaches incorporating microcrystalline cellulose, hydroxypropyl methylcellulose in the preparation of sustained release beads (col. 20, l 42-67), plasticizers (lines bridging col. 22-23 and col. 23, l 6-16). Wright exemplifies oral dosage forms comprising excipients such as povidone (polyvinylpyrrolidone), triacetin, talc, magnesium stearate, microcrystalline cellulose (table 4 – on col. 34), the tablet forms being coated with Opadry. For the instant claimed coating comprising PVA-PEG and talc, Wright teaches that the controlled release dosage form comprising the inner core made of active agent, HPMC, PEG, polyethylene oxide etc., is further coated with a coating made of polyvinyl alcohol, polyethylene glycol and talc (claim 1 of Wright). Col. 26 further describes that an inert coating to maintain the physical integrity of the composition and include polymers such as polyvinylpyrrolidone, hydroxyalkyl cellulose (col. 26, 17-33).    
Rudnick teaches controlled release formulations of opioids for providing more than one release profiles [0069-0077]. Rudnick teaches that the composition further includes opioid receptor antagonist that includes instant claimed dextromethorphan [0063]. Fig. 1 of Rudnick teaches a tablet dosage form comprising a tablet matrix with immediate, controlled, modified and delayed release of drug. Fig.12 shows raw materials, manufacturing process of the above dosage forms, wherein the raw materials include the microcrystalline cellulose, povidone, coatings materials such as a polymer, triethyl citrate, magnesium stearate, talc etc (film coating materials). [0022] teaches the coating materials such as HPMC. Fig 27 describes the release of the active agent as a function of coating levels. Rudnick also teaches that the formulations can at least two different release profiles i.e., a first immediate and second (as well as third, fourth, fifth etc) controlled release coating [0103-0104].
Rudnick teaches solid dosage forms in the form of tablets, capsules etc., and include excipients such as binding agents, fillers, lubricants, disintegrants, wetting agents [0113-], disintegrants include HPMC, surfactants; lubricants-magnesium stearate, polyethylene glycol, sodium lauryl sulfate, talc, titanium oxide etc [0114-0018]; diluents such as microcrystalline cellulose, [0120]; binders such as lactose, PVP, PEG etc [0121]. Rudnick teaches that the tablet is coated with a film coating agent, binder, lubricant, and a plasticizer [0124] and including Opadry coating [0141-0142]. Rudnick also teaches [0138] teaches binders such as PVP, microcrystalline cellulose (MCC), PEG-400, HPMC etc. Rudnick exemplifies compositions comprising various excipients and explains the action of the excipients therein. Rudnick teaches that the materials for immediate release components include celluloses such as HPMC, microcrystalline cellulose, PVP [0096], 0.05-15% w/w surfactants such as sodium lauryl sulfate for aiding the dissolution of drug dissolution [0097], controlled release polymers such as HPMC, acrylic polymers, polyethylene glycol having a MW of 8000 [0098]. Rudnick also exemplifies preparing immediate and controlled release product made of a core comprising active agent, hypromellose, lactose, magnesium stearate, polyethylene glycol 400, povidone, talc, ; wherein the tablet is coated with a controlled release formulation comprising hypromellose, PEG, sodium lauryl sulfate (example 5, 10 etc).
Wright and Rudnick fail to teach explicitly dextromethorphan.
Davis et al teaches formulation of guaifenesin comprising both immediate and sustained release (fig 3) and in particular 60 mg dextromethorphan HBr (fig 12 & 14). The composition includes least one hydrophillic polymer and at least one water soluble polymer (0017). The composition is in the form of tablets or capsules, comprising beads or granules [0019]. Hydrophilic polymers include HPMC [0046], other excipients such as lubricants, binders, surface active agents, stabilizers, excipients etc [0050]. [0051] teaches the amounts of drug and excipients for a sustained release. Davis also teaches modified release, for providing immediate release, including HPMC, lubricants, binders, surface active agents, stabilizers, excipients etc [0068]. Davis suggest immediate and modified release in the same tablet as a bilayer or as a coated core [0069, 0075]. Example 1 teaches tablets coated with Opadry. Further, example 4 describes Immediate and Sustained Release tablets exemplifying excipients such as MCC, magnesium stearate, Methocel.
  
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose an appropriate surface area and volume of the tablet composition of Meyyanathan (modified by Reynolds) and further modify the dextromethorphan HBr composition to have both a controlled and immediate release composition wherein the core comprises the active agent (dextromethorphan) excipients such as hypromellose (same as HPMC), lubricants, diluents, glidants, disintegrants, further coated only with a film coating such as Opadry® or further include a controlled release coating that additionally comprises dextromethorphan, excipients such as hypromellose , PEG, sodium lauryl sulfate and other excipients such as diluent, filler, lubricant, glidant etc., so as to provide both an immediate as well as controlled release of dextromethorphan . One of an ordinary skill in the art would have been motivated to prepare sustained release core and an immediate release coating or a controlled release composition, wherein the compositions employ the suitable amounts of diluents, binders, glidants, film formers and other excipients and further coated only with a film coat such as Opadry® or employ a coating of PVA-PEG because Davis suggest providing an immediate and sustained release of cough suppressant (instant claimed dextromethorphan HBr) as multilayered coatings of immediate or sustained release so as to maintain therapeutic effective blood concentration of cough suppressing drugs for at least 12 hours and also provide an immediately available therapeutic blood levels of the drug (0015). One of an ordinary skill in the art would have looked to the teachings of not only Davis but also the teachings of Wright and Rudnick for employing suitable excipients such as diluent, binder, lubricant, glidant, film forming agents, film coating materials because Wright and Rudnick are also directed to preparing effective sustained as well as immediate release tablet composition that can also include dextromethorphan and includes various excipients and coating materials such as those claimed in the instant claims. One of an ordinary skill int eh art would have been motivated to choose the optimum amounts of each of the excipients in the core and coated layers of dextromethorphan tablets and further optimize the proportions of coating polymers (PVA-PEG taught by Wright) and the amounts of film coating in the composition with an expectation to provide the desired dissolution as well as desired release of the drug (dextromethorphan). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/           Primary Examiner, Art Unit 1611